         Case 1:18-cv-02122-JEJ Document 95 Filed 01/13/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG MOSS,                          :     1:18-cv-2122
                                     :
                  Plaintiff,         :
            v.                       :     Hon. John E. Jones III
                                     :
OFFICER ANDREW MILLER,               :
et al.,                              :
                                     :     Hon. William I. Arbuckle III
                                     :
                  Defendants.        :

                                    ORDER

                                January 13, 2021

    In conformity with the Memorandum issued on today’s date, it is hereby

ORDERED that:

    1.      Plaintiff’s belated objections to the Report and Recommendation are

OVERRULED.

    2.      This Court’s July 22, 2019 Order (Doc. 84) remains unaltered.

    3.      This case remains CLOSED.


                                           s/ John E. Jones III
                                           John E. Jones III, Chief Judge
                                           United States District Court
                                           Middle District of Pennsylvania
